          Case 1:17-cv-07959-GBD Document 76 Filed 09/19/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
–––––––––––––––––––––––––––––––––––––––––––– X
AMARPREET DHALIWAL,                          :
                                             :
                           Plaintiff,        :                17 Civ. 7959 (GBD) (DCF)
                                             :
               -against-                     :
                                             :
HYPR CORP. and GEORGE AVETISOV,              :
                                             :
                           Defendants.       :
–––––––––––––––––––––––––––––––––––––––––––– X

             DECLARATION OF GERRY SILVER, ESQ. IN SUPPORT
       OF PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S JURY DEMAND

                I, Gerry Silver, make the following declaration under 28 U.S.C. § 1746:

                1.     I am a member of the law firm of Sullivan & Worcester LLP, counsel for

plaintiff Amarpreet Dhaliwal (“Plaintiff”) in this action. I submit this declaration in support of

Plaintiff’s motion to strike defendant George Avetisov’s jury demand on his First Counterclaim.

                2.     Attached as Exhibit A is a true and correct copy of the Complaint in this

matter, which was filed on October 16, 2017 (ECF No. 1).

                3.     Attached as Exhibit B is a true and correct copy of defendants’ original

Answer, which was filed on March 13, 2018 (ECF No. 28).

                5.     Attached as Exhibit C is a true and correct copy of defendants’ Amended

Answer and Counterclaims, which was filed on April 15, 2019 (ECF 61).

                I declare under penalty of perjury that to the best of my knowledge the foregoing

is true and correct.

                Executed on September 19, 2019 in New York, New York.

                                                   By: /s/ Gerry Silver
                                                           Gerry Silver
